Dissenting Opinion oe
Mr. Justice Wolf.
This was a case where the District Court of San Juan made a general and special finding that the defendant or the one who was driving the truck herein involved was not guilty of driving it at an undue rate of speed. This may readily be seen by reading the opinion of the court below, the principal part of which is copied in the résumé of the facts made by this Court. The evidence did tend to show that the defendant occupied the center of the.road.
Given the findings of the lower court, I do not in turn find sufficient evidence in the record to justify a contradiction of the said finding of the lower court, that is to say, with respect to speed.
Therefore, until a situation arose which made it necessary for the defendant to avoid traveling in the center of the road, the principle set forth in Aguayo v. Municipality of San Juan, 35 P.R.R. 390 is applicable.
Now, of course, it may be inadvisable to occupy the center of the road on coming around a curve, but as the former *340opinion holds it is not negligence per se. The burden was on the plaintiff to show something in the realm" of negligence besides the occupying of that part of the road. The fact in this case is that the truck of the defendant passed by the other truck without contact of any kind. In my opinion there was no demonstration of the negligence of the defendant.
Even assuming, as it is difficult to do, that the truck of the defendant was traveling at a high rate of speed, I still fail to see that the plaintiff established the negligence of the said defendant. On turning to the right or avoiding the other car a barrel first and then Hance, the plaintiff’s son, fell out of the truck. Nobody gives any satisfactory explanation of why the barrel and Hance slipped out of the truck. The principal witnesses were not sure whether Hance was sitting on the barrel or standing alongside of it. To my way of thinking, the probability is that Hance was leaning on the barrel; that the sudden movement of the truck caused him to fail, but that a similar thing might readily have hap-i pened, if the defendant had been traveling to the right, had not been moving rapidly, and still had to swerve. Hance evidently must have been in a position of unstable equilibrium. There were several other barrels on the truck and nothing happened to them.
I do not think that it was within the prevision of the defendant that the mounting of the barrels on the truck as he did, would, in case of a sudden swerve, cause anybody traveling on the platform to have a fall. If the defendant might have foreseen this, so could Hance himself. I am far from suggesting that Hance was guilty of contributory negligence, but it seems to me that his fall from the car was an unforeseeable event, or an unfortunate accident.
The judgment ought to have been affirmed.